Title: To Alexander Hamilton from Nathaniel Hazard, [9 March 1791]
From: Hazard, Nathaniel
To: Hamilton, Alexander



[New York, March 9, 1791]
Sir

Mr. White Matlack, who is one of our first Ale Brewers in this City, goes to Philadelphia on Business, of what Nature I know not, which I understand, will lead him to wait upon you. One Part of his private Business he tells me, is to review the Operations of a Steel Furnace which he erected there, & has lain d⟨or⟩mant for some Months. This Article is of very great Consumption in America. It is made of various Kinds, as good as english, & afforded cheaper. There are some Kinds not yet introduced, particularly that of the german Mode & Temper, which may easily be done. Mr. Matlack is not averse to a moderate Excise on american, provided, a proportionably heavy one, is laid on foreign Steels. I have been for several Years, Agent for the Sale of that made at Matlack’s Furnace. I apprehend the Consumption of Steel in America is little short of 3000 Tons per Annum. The Use of american Porter & Beer is rapidly increasing, particularly in the Southern States. The Vend of Snuff is not inconsiderable, & confined to the Northern, principally. Of these Articles I speak professionally, or occupationally; having dealt extensively in them for several Years. Of Course, I have been led to examine the principal Markets for them, from Boston, ⟨to⟩ Savanna, with Attention. Mr. Maxwell has no Objection to Ten Cents pr. Pound Weight of Snuff, which I think however too high, for a Beginning. Mr. Lispenard has none to a moderate Excise on Porter; nor Mr. Matlack to one on Ale & american Steel. If capital Manufacturers do not object, I conceive others cannot complain. I have Minutes on these Subjects in my Possession, that have lain by me many Months, which I wish to arrange & compress, & submit to your leisureable Inspection. In August last were published in Childs’s Paper, “Hints &c on an american Excise” signed “Columbianus” containing Sentiments, exactly similar to mine on that Subject; they were republished in Carey’s Museum for September last. I can furnish from my own Experience, Facts, which appear to me convincing Data, that a Revenue may be raised of above 80,000 Dollars per Annum, from the Articles I have mentioned, & they be excised agreeably to the Makers Wishes. Mr. Matlack is a Man of Candor, Enterprize & Information, & nearly related to Mr. Haines a considerable Brewer in Philadelphia. Perhaps it may not be useless to converse with him on this Subject, as he has other Business he tells me, which will lead him to wait upon you. I am Sir with as much Truth, Esteem & Respect, as Talents, Virtue & Perseverance combined, alone ought to excite, in the Hearts of honest, unambitious, independent Men, who only can judge of, & do Honor to real Merit, your Friend & most obedient Servant
Nathl. Hazard
Newyork 9th. March 1791

